                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE



D.R. HORTON, INC.,                                 )
      Plaintiff,                                   )
                                                   )
                                                   )
v.                                                 )       No. 3:18-CV-456
                                                   )
EDWARDS PLACE DEV., LLC, et al.,                   )
    Defendants.                                    )

                                           ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated November 8, 2019, [Doc. 51]. In that Report and Recommendation,

the Magistrate Judge recommends that Defendant Peoples Bank of the South’s (“Peoples Bank”)

Motion to Set Aside Lien Lis Pendens, [Doc. 31] be denied. Neither party has filed objections to

the recommendation in the time allowed. See Fed. R. Civ. P. 72.

       Thus, after consideration of the record as a whole and after careful consideration of the

Report and Recommendation of the United States Magistrate Judge, and for the reasons set out in

that Report and Recommendation which are incorporated by reference herein, it is hereby

ORDERED that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 51], that

Peoples Bank’s Motion to Set Aside Lien Lis Pendens, [Doc. 31] is DENIED.

       So ordered.

       ENTER:


                                                                s/J. RONNIE GREER
                                                           UNITED STATES DISTRICT JUDGE




                                               1
